Case held, decision reserved, motion to relieve counsel granted, and new counsel assigned. Motion for extension of time to file pro se brief denied. Memorandum: Defendant’s attorney has moved to be relieved as assigned counsel on the ground that no nonfrivolous issues exist on the appeal (see, People v Crawford, 71 AD2d 38).
We find at least one nonfrivolous issue overlooked by counsel: whether the trial court properly accepted the verdict on the lesser included offense of manslaughter, first degree, after the jury had been discharged. We, therefore, relieve counsel of his assignment and, before we decide the appeal, we assign *961new counsel to file a substantive brief addressing that issue and any other nonfrivolous issues that counsel’s review of the record may reveal. (Appeal from judgment of Supreme Court, Erie County, Kasler, J. — murder, second degree.) Present— Denman, J. P., Boomer, Pine, Balio and Davis, JJ. (Order entered Dec. 8,1989.)